Citation Nr: 0816747	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  98-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1970.

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board of Veterans' Appeals (Board) issued a decision in 
September 2004 which denied service connection for MS.  The 
veteran appealed that decision to United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
October 2005 the parties filed a Joint Motion for Partial 
Remand (Joint Motion).  The Court issued an order in October 
2005 remanding the issue of service connection for MS to the 
Board for actions in compliance with the instructions in the 
Joint Motion.  The Board remanded the claim in December 2006.  
The development ordered has been completed.  Stegall v. West, 
11  Vet. App. 268 (1998).  


FINDING OF FACT

Symptoms documented in service and during the initial post 
seven year period after separation from service have been 
attributed by physicians to the currently diagnosed MS, 
rendering the evidence in equipoise as to whether MS was 
incurred in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for service connection for multiple sclerosis have 
been met.  38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112(a)-(b), 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 
3.309(a) (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the claim for service connection.  
There can be no prejudice due to any defect associated with 
VA compliance with the duties to notify or to assist.  
Therefore, no further discussion is warranted on this matter.  

The veteran's service medical records show that in April 
1970, he suffered a "nervous breakdown."  He was hospitalized 
in May 1970 with a diagnosis of emotionally unstable 
personality.  On initial examination, the initial impression 
also included schizoid and paranoid traits and the need to 
rule out sociopathic behavior. It was noted that the present 
difficulty had first manifested several weeks earlier in 
conversations with a military psychiatrist and he was 
"becoming wrought up and afraid of losing control of 
aggressive urges."  He recounted several family traumas, 
including the death of a brother, and it was noted that there 
was no psychosis or neurosis and that the unstable, 
unpredictable explosive personality "resulted from his 
particular cultural environment." 

During hospitalization, the veteran was considered to show no 
signs or symptoms of an emotional illness beyond his 
personality deficits, and after several days of observation, 
no significant psychopathology seemed forthcoming.  An 
administrative separation was recommended due to "immature 
personality."  The final diagnosis was personality, passive-
aggressive, chronic, severe, manifested by poor impulse 
control, uncontrollable rage reactions to minimal stress, 
immature and impulsive traits, utilization of purely physical 
force to deal with most irritation, and quite low frustration 
tolerance.  

On a May 1970 separation examination and medical history 
report, it was noted that the veteran had a history of a head 
injury (a mule kick in the head without sequelae), a recent 
mental evaluation, arthritis and rheumatism, occasional joint 
pain after exercise, occasional pain in the fingers, 
bilateral knee injuries in an accident, and moderate 
headaches since jump school.  In June 1970, just prior to 
separation, he was seen for headaches and profound emotional 
anxiety.  

From February to April 1971, seven months after separation 
from service, the veteran was hospitalized at a private 
hospital for chronic undifferentiated type schizophrenia; 
presenting symptoms included anger and violence against 
himself and others.  It was noted that his behavior had 
appeared gradually.  Hospital records noted that he did not 
present gross evidence of psychosis but that he had been 
hospitalized in service due to "bad nerves."  A March 1971 
electroencephalograph was normal, without any outstanding 
features or focal or paroxysmal activity.

Records from a private medical provider, from 1980 to 1987, 
describe various complaints, including a long history of 
migraine headaches and several injuries.  In January 1987, 
the veteran fell at work, and he sought treatment in March 
1987 for a resulting back injury with intermittent weakness 
and pain in the right hip and leg.  The impressions were 
degenerative disc syndrome L5-S1 with right buttocks and 
thigh radiation, without motor weakness or incontinence.  An 
April 1987 impression was possible herniated nucleus pulposus 
with right leg radiation, but without gross motor deficits.  
On hospitalization, it was noted that the veteran had no 
significant back problems in the past.  Examination revealed 
no problems with his extremities.  Continuing treatment into 
mid-1987 identified no focal neurologic deficits.  
Dysesthesias in the right leg were first reported in June 
1987.  A November 1988 thermogram showed decreased 
temperature in the right leg and foot, which might have been 
in keeping with sympathetic dystrophy on the right side.  No 
other focal neurologic deficits were seen.

Private medical records from 1991 show anxiety and 
depression, as well as blurred vision and weight loss of 
unknown etiology.  In September and October 1994, the veteran 
was seen by a non-VA doctor for weight loss, malaise, and 
fatigue of unclear etiology. He also had intermittent vertigo 
and dizziness.  In June 1995, the veteran reported headaches, 
loss of right hand grip, and right leg dragging.

On VA examination in January 1997, the examiner noted 
difficulty in making a differential diagnosis.  She indicated 
that she would entertain diagnoses between major depression, 
recurrent with psychosis, schizoaffective disorder or 
impairment of cognitive functions, secondary to head trauma.  
The examiner also noted the need to rule out borderline 
personality disorder.

A January 1997 VA CT brain scan showed mild diffuse cortical 
atrophy and some subtle, non-specific periventricular white 
matter lucencies especially around the area of the posterior 
horns of the lateral ventricles.  Later diagnostic tests 
(including CT scan and MRI) suggested possible MS.  Other 
tests showed impaired right hand performance that was 
attributed to a workplace injury.  

In February 1997, a private physician wrote that he had 
provided an initial evaluation of the veteran in December 
1996, at which time he had diagnosed PTSD.  No other 
treatment had been given.

The veteran was diagnosed with MS at a VA facility in April 
1997.  On his initial visit for treatment, he reported that 
symptoms had worsened in the last two to three months.  On VA 
psychological evaluation in May 1997, the veteran 
demonstrated severe amounts of anxiety with concerns about 
losing control and several somatic complaints.  He exhibited 
cognitive and performance impairments that were similar to 
individuals with a recent onset of MS.

Other records from 1997 and 1998 indicated that symptoms 
started with loss of balance and weakness in the right lower 
extremity.  A June 1997 progress note indicated that the 
veteran reported his symptoms began in the early 1970s and 
were chronically progressive.

The veteran's mother wrote in October 1997 that he started 
having nervous problems during service.   A private doctor, 
wrote in July 2000 that MS is a degenerative condition of the 
central nervous system that can cause disturbances in 
personality, mood, intellectual changes, memory changes, and 
personality changes.  The veteran's sister wrote in September 
2000 that the veteran used to fall and stagger.  She 
recounted that he had dropped a chain saw and cut his leg in 
1973.  His mother also corroborated the chain saw injury.

The veteran underwent neurological examination for the VA in 
November 2000. The examiner noted the veteran's account of 
occasional stumbling and falling as far back as 1969, but he 
indicated that there was no mention of extremity problems, 
sensory complaints, or complaints of giving away in the 
claims folder.  He noted the veteran's 1985 fall from a roof, 
with resulting injuries in the lower back and leg and 
diagnosis of lumbar radiculopathy.  The examiner diagnosed 
chronic progressive MS, and noted that while this is a 
chronic progressive disease and can start anywhere between 
the ages of 10 and 50, it is very difficult to determine 
exactly when the veteran started having his complaints.  The 
examiner stated the claims file did not include any 
documentation of the symptoms the veteran reported during 
examination either in service or for many years thereafter.  
He wrote: "According to strict interpretation of the V.A. 
remand, I find no evidence of [MS] occurring while the 
patient was in the military from 1969 to 1970."  

The veteran's brother wrote in June 2001 that the veteran had 
a tendency to become dizzy and disoriented as far back as 
1974.

In August 2001, the veteran submitted a lay statement from 
another who wrote that he had observed balance and numbness 
problems in the veteran's right leg during their active 
service.  The veteran's mother also wrote that month that the 
veteran had trouble walking and stumbled and fell often 
before being discharged from service. She opined that stress 
from in-service training may have caused MS.

At a hearing before a Decision Review Officer (DRO) at the RO 
in February 2002, the veteran testified that his first 
symptoms of MS became apparent during service. He described 
dragging his feet, stumbling on one occasion, and injuring 
his ankles in parachute jump school in service.  He also 
described treatment in service for migraine headaches, as 
well as other post-service treatment, some of which could not 
be obtained.  He stated that he was first diagnosed with MS 
by the VA in 1997. 

A private neurologist wrote in March 2002 that he had first 
treated the veteran that month.  He wrote that it was 
possible that the veteran's MS started at age 17 as there are 
childhood forms of MS.  The doctor noted reports by the 
veteran of stumbling at that time, which is a possible early 
manifestation of MS.  On an accompanying form letter, the 
doctor also opined that the MS could have as likely as not 
been caused or aggravated by the veteran's active service. 

Another private physician concurred in March 2002, also 
indicating that the veteran had been evaluated at his 
facility and that the MS could have as likely as not been 
caused or aggravated by his active service.  

In January 2003, another private doctor, but the same person 
who performed the veteran's service separation examination, 
wrote that he had known the veteran during service and that 
he had been treating the veteran for 14 years.  The doctor 
stated that the veteran had been suffering from multiple 
sclerosis since 1997, but in hindsight, his symptoms dated 
back to 1970.  He wrote that those symptoms included 
stumbling, and psychiatric problems, which may be connected 
to his present illness.  Although he acknowledged that the 
cause and effect are uncertain, he nevertheless offered the 
view that it was as likely as not they were related to the 
veteran's currently diagnosed MS.  

A VA neurologist reviewed the claims folder and in January 
2007, offered an opinion to the effect that there was no 
record of any symptoms or signs attributable to MS prior to 
1995.  He stated the veteran's behavior disorder around that 
time was not the sort of mental state or changes which occur 
with MS, and concluded it is less likely than not that the 
veteran's currently diagnosed MS had its onset in service or 
during the initial seven years following service separation.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
MS, when it is manifested to a compensable degree within 
seven years of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

The question presented is whether the veteran had symptoms of 
MS in service or during the seven year period after his 
separation from the service.  In weighing the evidence the 
Board has noted that while the veteran and his family are not 
competent make a medical diagnosis or to relate a medical 
disorder to a specific cause, they are competent to report 
symptoms observable to a lay person.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

They have reported the veteran had numerous injuries due to 
stumbling and incoordination during the seven years after 
service separation.  In addition, a soldier who served with 
the veteran has reported observing the veteran stumbling in 
service.  Although not documented in service or before 1980, 
these statements are not inconsistent with the 
contemporaneous record after 1980 which does include 
treatment for several injuries after falls.  Obviously, while 
not within 7 years of service, this is many years prior to 
the formal diagnosis of MS.  

In addition, several private physicians, including a 
neurologist have offered the view the symptoms reported in 
service, documented and otherwise, were early manifestations 
of MS.  

Certainly, VA physicians cited above have failed to link the 
veteran's MS with service or the initial 7 post service 
years.  They correctly observe the absence of any 
contemporaneous documentation of extremity weakness now 
reported as occurring in service and the 7 years thereafter, 
and with respect to the documented behavioral symptoms at 
that time, one VA examiner noted that these were not 
consistent with the mental state changes that occur with MS.  

Nevertheless, extremity weakness during the crucial time 
period has been described as witnessed by family members and 
fellow service members, one of whom is a physician.  
Likewise, the symptoms credibly described as present during 
service and the first 7 post service years have been 
reasonably linked by competent medical professionals to MS.  
Although VA physicians have opined MS was not present in 
service or within the first 7 post service years, other 
physicians have concluded it was present at that time.  The 
rationale offered to support these divergent opinions appear 
equally compelling, which leaves the evidence on this 
question in equipoise.  Resolving this question in favor of 
the veteran provides a basis for an award of service 
connection.  Accordingly, the appeal is granted.  


ORDER

Service connection for multiple sclerosis is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


